                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


EUGENE WILLIAMS,
         Plaintiff,

      v.                                               Case No. 18-C-0583

JON E. LITSCHER, et al.,
           Defendants.
______________________________________________________________________

                                DECISION AND ORDER

      Eugene Williams brings this action for damages under 42 U.S.C. § 1983 against

employees of the Wisconsin Department of Corrections. He alleges that the defendants

failed to promptly correct an error relating to his criminal sentence that resulted in the

extension of his extended supervision past the statutory maximum. The plaintiff was in

jail on a supervision hold when one of the defendants noticed the error, and he spent 36

days in jail before the error was corrected and he was released. The plaintiff alleges that

the defendants acted with deliberate indifference in failing to correct the error in his

sentence faster than they did, and that therefore they violated the Cruel and Unusual

Punishments Clause of the Eighth Amendment. Before me now is the defendants’

motion for summary judgment and the plaintiff’s motion for leave to amend her

complaint to add a new defendant, Rita Haroski. 1


1 The plaintiff’s complaint mentions the Fourth Amendment and purports to state a claim
for false imprisonment under state law. The defendants move for summary judgment
dismissing plaintiff’s entire case, which would include the Fourth Amendment and false-
imprisonment claims. See ECF No. 26. However, in their brief, the defendants discuss
only the plaintiff’s claim under the Eighth Amendment. They ignore the Fourth
Amendment and the claim for false imprisonment. In his response brief, the plaintiff
does not mention any claim other than his Eighth Amendment claim or contend that
even if the court grants summary judgment on the Eighth Amendment claim it should
                                   I. BACKGROUND

      In 2004, the Milwaukee County Circuit Court entered a judgment convicting

Williams of two counts of attempted armed robbery with threat of force and a third count

of substantial battery with intent to cause bodily harm. On each of the attempted armed

robbery counts, the court sentenced the plaintiff to five years’ imprisonment and 10

years’ extended supervision. On the battery count, the court sentenced the plaintiff to 18

months’ imprisonment and 24 months’ extended supervision. All sentences were to run

concurrently.

      On March 11, 2004, staff members in the records department of Dodge

Correctional Institution (who are not defendants here) calculated the plaintiff’s sentence.

They determined that his “max discharge date” was April 19, 2018. Def. Prop. Finding of

Fact (“PFOF”) ¶ 11. 2 In 2008, Williams was released from prison and began serving the

extended-supervision component of his sentence. In March 2014, defendant Susan

Wundrow became Williams’ probation agent.

      On Sunday, May 7, 2017, Williams was arrested and taken into custody after a

woman claimed he battered her. Williams also admitted to snorting cocaine and was

found with drug paraphernalia. On the following Monday, Wundrow learned of the

arrest. A day later, her supervisor placed a “supervision hold” on Williams, which had

the effect of keeping him in jail pending a revocation decision. Def. PFOF ¶ 19. That



allow the other claims to proceed. Thus, I assume that the plaintiff has abandoned all
claims other than his claim under the Eighth Amendment.
2The plaintiff did not file a response to the defendants’ proposed findings of fact. Thus,
under the local rules of this court, those proposed findings are deemed admitted. See
Civ. L.R. 56(b).
                                            2
same day, May 9, 2017, Wundrow sent an email to the general mailbox for the records

department at Dodge Correctional Institution for the purpose of finding out how much

time was left on Williams’ sentence. She intended to use this information to guide her

revocation decision.

      Wundrow’s email to the records department attached a form known as DOC-416.

Agents regularly use this form when requesting sentence computations from the records

department. The agent completes the top half of the form. The records department

enters the sentence computation on the bottom half of the form and returns it to the

agent. The typical timeline from when a DOC-416 form is emailed to the records

department to when it is completed and returned to the agent is 1–2 weeks.

      On May 9, 2017, defendant Amber Devries (formerly known as Amber

Parenteau) received Wundrow’s email and was assigned to perform the sentence

computation. Prior to that date, Devries was not involved with Williams’ case; she was

not the records employee who calculated Williams’ max-discharge date in 2004. When

she received the email, she did not know that Williams was on a probation hold.

      On May 12, 2017, Devries completed the sentence computation for Williams. In

the course of doing so, she noticed that the court’s judgment of conviction contained an

error. In counts 1 and 2, Williams was convicted of attempted armed robbery. Under

Wisconsin law, when a person is convicted of an attempted crime, the maximum term of

extended supervision is one-half the maximum term for the completed crime. See Wis.

Stat. 939.32(1m)(b). Williams’ armed-robbery conviction was a Class C felony. The

maximum term of extended supervision for a completed Class C felony is 15 years. See

Wis. Stat. § 973.01(2)(d)2. Thus, the maximum term of extended supervision to which

                                           3
the court could have sentenced Williams on each of counts 1 and 2 was 7.5 years.

However, the court actually sentenced him to 10 years’ extended supervision on each

count, thus creating an excessive sentence.

       When Devries finished her sentence computation, she sent it to the “Central

Records Office” for “proofing,” as she was required to do under the department’s

procedures. Def. PFOF ¶ 30. The proofing process usually takes a week to complete.

Here, proofing was complete on May 17, 2017, and the proofer determined that Devries’

computations were correct.

       When the Department of Corrections notices a possible sentencing error, it

notifies the sentencing court. Def. PFOF ¶ 31. On May 18, 2017, Devries sent a letter to

the Milwaukee County Circuit Court notifying it that the records department believed the

court had made a mistake in sentencing Williams to 10-year terms of extended

supervision on the attempted armed robbery counts. ECF No. 10-1 at p. 1 of 24. After

she sent this letter, Devries had no further involvement in Williams’ case.

       Meanwhile, on May 15, 2017, Wundrow and her supervisor decided that they

would not revoke Williams’ extended supervision based on his recent arrest. Instead,

they planned to send him to a halfway house and see that he received mental-health

treatment and treatment for alcohol abuse. However, because a bed at the halfway

house was not immediately available, Williams continued to be confined at the jail.

       On May 22, 2017, the Milwaukee County Circuit Court entered an order

commuting Williams’ terms of extended supervision to 7.5 years. The court agreed that

the original terms of 10 years exceeded the amounts allowed under the Wisconsin



                                            4
Statutes. On May 24, 2017, the court entered an amended judgment of conviction

reflecting the reduced terms.

      An amended judgment of conviction does not specify a new release date; it

simply amends the sentence. When the Department of Corrections receives an

amended judgment, it computes a new sentence and identifies a new release date.

There is generally a delay of a couple of weeks between when the court enters the

judgment and when the Department of Corrections routes it to an employee who

performs the new sentence calculation. Def. PFOF ¶¶ 64–65. The delay occurs

because the Department must retrieve the offender’s file from its archives before the

sentence can be calculated. Id.

      In the present case, the amended judgment of conviction was eventually routed

to Rita Haroski, who was responsible for recalculating Williams’ sentence. Haroski does

not know the date on which she received the judgment. At that time, however, she did

not know that Williams was in jail on a supervision hold. Haroski completed her

computation on June 6, 2017. The computation showed that Williams should have been

released from extended supervision on October 19, 2015. Per departmental policy,

Haroski sent her computation to a proofer. Proofing was complete on June 8, 2017, and

records show that Haroski received documentation back from the proofing department

that day. See Haroski Dep. at 22:4–22:8. However, she does not remember whether

she saw the documentation that day, which was a Thursday. Id. at 22:9–22:12.

      On Monday, June 12, 2017, Haroski informed Wundrow that Williams’ extended

supervision had expired in 2015. Wundrow immediately arranged to have Williams



                                          5
released from custody, and he was released later that day. Wundrow also helped

Williams find a place to spend the night after he was released from prison.

      Williams was surprised by his abrupt release from prison, and for this reason he

asked Wundrow to prepare documentation confirming that his extended supervision had

ended. On June 22, 2017, Wundrow created such a document, which the parties refer

to as an “informal discharge certificate.” Def. PFOF ¶ 57. The Secretary of the

Wisconsin Department of Corrections, Jon Litscher, signed a formal discharge

certificate for Williams on June 15, 2017. However, the informal and formal discharge

certificates were informational only—they did not have to be executed for Williams’

sentence to end. The parties agree that Williams’ sentence actually ended on June 12,

2017, the date on which he was released from jail.

      Williams now sues Wundrow and Devries under 42 U.S.C. § 1983, alleging that

they are liable for damages for the 36 days he spent in jail on the probation hold.

Williams had previously also sued Jon Litscher, the former Secretary of the Department

of Corrections, and the State of Wisconsin. However, after these defendants filed a

motion to dismiss, the plaintiff withdrew his claims against them without prejudice to

adding them back to the case if he discovered a viable claim against them during

discovery. See ECF No. 21. The plaintiff has not sought to bring Litscher or the State of

Wisconsin back into the case, and therefore I will not discuss them further.

      After the plaintiff learned in discovery that Rita Haroski was the one who

recalculated his release date based on the amended judgment, he moved for leave to

file a second amended complaint that added her as a defendant. A short time later, the

existing defendants filed their motion for summary judgment. Their motion assumes that

                                            6
Haroski is a party to the case and argues that she, like the existing defendants, is

entitled to summary judgment. They then argue that because Haroski is entitled to

summary judgment, granting leave to file the second amended complaint would be

futile.

          In this order, I decide both the defendants’ motion for summary judgment and the

plaintiff’s motion for leave to file a second amended complaint.

                                      II. DISCUSSION

A.        Summary Judgment

          Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). When considering a motion for summary judgment, I view the evidence in the

light most favorable to the non-moving party and must grant the motion if no reasonable

juror could find for that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255

(1986).

          A defendant violates the Eighth Amendment if, because of his or her deliberate

indifference, a plaintiff is held in custody after the time specified in his sentence has

expired. See Figgs v. Dawson, 829 F.3d 895, 903 (7th Cir. 2016); Childress v. Walker,

787 F.3d 433, 439 (7th Cir. 2015); Burke v. Johnston, 452 F.3d 665, 667 (7th Cir. 2006).

In the present case, there is no dispute that the plaintiff was held in custody after the

time specified in his sentence had expired. The issue is whether Wundrow, Devries,

and/or Haroski were deliberately indifferent to the risk that the plaintiff was being held

beyond his release date. Deliberate indifference requires more than negligence or even

gross negligence; a plaintiff must show that the defendant was essentially criminally

                                              7
reckless, that is, ignored a known risk. Figgs, 829 F.3d at 903. A state officer is

deliberately indifferent when he does nothing, or when he takes action that is so

ineffectual under the circumstances that deliberate indifference can be inferred. Id.

       Before proceeding, I note that, until the Milwaukee County Circuit Court entered

its amended judgment of conviction on May 24, 2017, Williams was not being held in

custody after the time specified in his sentence had expired. Rather, until that date,

Williams was subject to a state-court judgment providing that he was to serve a 10-year

period of extended supervision. We now know that the court had made an error of law in

sentencing Williams to 10 years of extended supervision rather than the maximum 7.5

years. But this error did not render the judgment void or invalid. Moreover, Williams or

his criminal defense attorney could have noticed the error at the time the judgment was

entered (or at any later time) and brought it to the court’s attention. If the court refused

to correct the error, he could have appealed. Thus, until May 24, 2017, Williams was

lawfully in custody, and no defendant could be liable for causing him to be imprisoned

beyond his maximum release date. In any event, as explained below, a jury could not

reasonably find that Wundrow, Devries, or Haroski acted with deliberate indifference at

any time.

       I start with Wundrow, Williams’ probation agent. Prior to his release, Williams did

not suspect that his sentence had been miscalculated. Thus, he never asked Wundrow

to investigate the matter. Moreover, Wundrow had no reason to think that she might

have been exercising custody over Williams beyond his release date. Wundrow was not

responsible for calculating Williams’ release date. Until Williams was arrested and she

needed to make a revocation decision, Wundrow had no reason to even inquire about

                                             8
his release date. And when she inquired, she made an appropriate request to the

records department, which is the department responsible for computing sentences. Cf.

Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009) (bureaucracies may divide tasks

among officials). As soon as she received the response from the records department

telling her that Williams’ extended supervision had expired, she swiftly arranged for his

release. Thus, a reasonable jury could not find that when Wundrow was alerted to the

risk that Williams was being held past his release date, she either did nothing or took

action that was so ineffectual under the circumstances that deliberate indifference could

be inferred. See Figgs, 829 F.3d at 903. To the contrary, it is difficult to imagine what

more she could have done under the circumstances. Accordingly, Wundrow is entitled

to summary judgment.

       Turning to Devries, the plaintiff contends that a jury could find that she acted with

deliberate indifference because, he claims, after she discovered the error in the court’s

judgment, she “did nothing” for six days. Pl. Br. at 3, ECF No. 31. However, this is not a

reasonable characterization of her conduct. Devries received Wundrow’s request for a

sentence calculation on May 12, 2017 and completed it that same day. Under

departmental policy, she was required to send her computation to the Central Records

Office for proofing before she could take further action. Proofing was completed on May

17, 2018. The very next day, Devries sent a letter to the court advising it of the potential

error in its sentence. Devries could not have taken any additional action until the court

amended its judgment. Thus, no reasonable jury could find that when Devries learned of

the problem with the judgment, she either did nothing or took action that was so

ineffectual under the circumstances that deliberate indifference could be inferred. See

                                             9
Figgs, 829 F.3d at 903. To the contrary, she did exactly what she was supposed to do

under the department’s procedures. Accordingly, Devries is entitled to summary

judgment.

      As for Haroski, the plaintiff contends that “there is no explanation as to why it

took several weeks for [her] to act after” the amended judgment was entered. Br. in

Opp. at 3, ECF No. 31. But this is false, as the record contains exactly such an

explanation, and this explanation is undisputed. Specifically, in failing to respond to the

defendants’ proposed findings of fact, the plaintiff has admitted that “when an amended

judgment of conviction is entered by a court, it does not immediately reach a corrections

sentencing associate at Dodge Correctional; the amended judgment goes through

several people, including the Offender Records Associate, before being presented to

the office responsible for calculating a new release date, which cannot be done until the

offender’s file is pulled from the archives.” Def. PFOF ¶ 64. The plaintiff has further

admitted that this process can take “a couple of weeks.” Id. ¶ 65. In the present case,

Haroski completed Williams’ new sentence calculation on June 6, 2017, which was less

than two weeks after the court entered the amended judgment. Because it is undisputed

that it normally takes about two weeks for an amended judgment to be routed to a

sentence calculator, it appears that Haroski calculated the new sentence very soon after

she received the amended judgment.

      Once Haroski calculated the new sentence, she was required to send it out for

proofing. Thus, she could not have immediately informed Wundrow of her conclusion

that Williams’ extended supervision had expired in October 2015. The proofing

department sent its results back to Haroski on June 8, 2017, a Thursday. Haroski

                                            10
notified Wundrow of the results on the following Monday. The plaintiff does not argue

that a reasonable jury could find that this two-business-day delay between when the

proofing department sent its results to Haroski and when she passed the results on to

Wundrow was unjustified. Thus, Haroski is entitled to summary judgment.

B.    Motion for Leave to Amend

      The remaining issue is whether to grant the plaintiff leave to file the second

amended complaint, which adds Haroski as a defendant. As discussed above, even if

Haroski were added as a party, she would be entitled to summary judgment. The

Seventh Circuit has held that a district court may deny leave to amend a complaint to

add a party who would be entitled to summary judgment on the ground that the

amendment is futile. See, e.g., King ex rel. King v. East St. Louis Sch. Dist. 189, 496

F.3d 812, 819 (7th Cir. 2007) (“An amendment is futile if the amended complaint would

not survive a motion for summary judgment.”). Accordingly, I will deny the plaintiff’s

motion to amend.

                                  III. CONCLUSION

      For the reasons stated, IT IS ORDERED that the defendants’ motion for

summary judgment (ECF No. 26) is GRANTED.

      IT IS FURTHER ORDERED that the plaintiff’s motion for leave to file the second

amended complaint (ECF No. 24) is DENIED.

      Dated at Milwaukee, Wisconsin, this 13th day of January, 2020.


                                               s/Lynn Adelman_________
                                               LYNN ADELMAN
                                               United States District Judge


                                          11
